BERDON, J.,
concurring in part and dissenting in part. I agree with my colleagues in the majority that we should affirm the order of specific performance and *632the other aspects of the trial court’s judgment in favor of the plaintiff, the state of Connecticut. Unlike the majority, however, I also believe that we should affirm the trial court’s award of interest in favor of the defendant, Lex Associates (Lex).
The majority acknowledges that “[t]he court calculated the rate of interest that it awarded by reference to General Statutes § 37-1.” So far, so good. The majority goes on to assert, however, that “[i]t is reasonable to infer that, substantively, [the trial corut] grounded its decision on our construction of similar terms in General Statutes § 37-3a.” I do not find this inference even remotely plausible, let alone “reasonable.” In order to reach the contrary result, the majority must conflate §§ 37-1 and 37-3a. These statutes are as different as apples and oranges. General Statutes § 37-3a — entitled “Rate recoverable as damages” — provides for interest at the rate of 10 percent as compensation “for the detention of money after it becomes payable. . . .” In other words, it compensates parties whose money has been wrongfully detained. That is what Blakeslee Arpaia Chapman, Inc. v. EI Constructors, Inc., 239 Conn. 708, 734-35, 687 A.2d 506 (1997) (Blakeslee), was all about.1 In the present case, the trial court did not rely upon either § 37-3a or Blakeslee. Instead, the court awarded interest under § 37-1, which does not involve the wrongful detention of funds. General Statutes § 37-1 — entitled “Legal rate. Accrual as addition to debt” — provides for interest of 8 percent as “compensation . . . for money ... in the absence of any agreement to the contrary . . . .” This provision compensates parties for the time value of money, which has nothing to do with wrongful *633detention of funds.2 If, as the majority assumes, wrongful detention of funds were a “necessary predicate” to an award of interest under § 37-1, then the legislature would have had no reason to enact § 37-3a.
Having dispensed with the majority’s reliance upon § 37-3a, all that remains is the application of well settled principles: “[1] the determination of whether interest is a proper element of damages is to be made in view of the demands of justice, not through the application of any arbitrary rules . . . and [2] . . . the allowance of interest is primarily an equitable determination to be made within the discretion of the trial court.” Scribner v. O'Brien, Inc., 169 Conn. 389, 405-406, 363 A.2d 160 (1975). I see no reason to disturb the trial court’s exercise of this discretion in favor of Lex.3
The majority emphasizes that “the state has paid 5 percent interest to state bond purchasers . . . .” The majority thus implies that the state sold these bonds in order to finance the purchase of the courthouse and then, like old Mother Hubbard, did nothing more with the money than put it in a sock. If this were true, then *634it might cut against Lex’ equitable claim to the interest awarded by the trial court. There is, however, absolutely no evidence in the record to support the majority’s implication, and for good reason: it is simply preposterous. I take judicial notice of the fact that no rational treasurer of the state of Connecticut would emulate a fiscal squirrel. Instead, the treasurer is duty-bound to invest every available dollar.4
Finally, I would also affirm the trial court’s equitable determinations with respect to the unpaid lien fees, taxes and sewer charges. In short, I see no reason to disturb the trial court’s exercise of its sound discretion.
Accordingly, I concur in part and dissent in part.

 To be scrupulously clear on this point, the language of Blakeslee quoted by the majority requires “a determination that the party against whom interest is to be awarded ‘has wrongfully detained money due the other party (Emphasis added.) Although the diction differs somewhat, § 37-3a addresses the identical issue: “damages for the detention of money after it becomes payable. . . .” (Emphasis added.)


 The difference between the two statutes is reflected in the different rates of interest. Section 37-1 compensates a party for the time value of money at 8 percent. Section 37-3a also compensates a party for the time value of money (at 8 percent), but then tacks on an additional 2 percent as a penalty for the wrongful detention of funds.


 The majority seems to fault Lex for failing to seek an articulation of “the specific equitable principles that underlay its monetary awards,” pursuant to Practice Book § 66-5. In fact, the burden was on the state — the party that objected to the award — to seek such an articulation. See, e.g., W. Horton & S. Cormier, Rules of Appellate Procedure (1999) p. 159 (“In general it is the appellant’s duty to invoke [§ 66-5] to make sure that the record is adequate for appellate review of the appellant’s case. Barnes v. Barnes, 190 Conn. 491, 493, 460 A.2d 1302, 1304 [1983]; Gerber & Hurley, Inc. v. CCC Corporation, 36 Conn. App. 539, 543, 651 A.2d 1302, 1304 [1995]; Manchester v. Zoning Board of Appeals, 18 Conn. App. 69,70, note 1, 556 A.2d 1026, 1026 [1989]; Anderson v. Schieffer, 35 Conn. App. 31, 45, 645 A.2d 549, 556-57 [1994] [motion denied without explanation]; Gelormino v. Lieberman, 36 Conn. App. 153, 649 A.2d 259, cert. denied, 231 Conn. 946, 653 A.2d 826 [1994] [judgment entered without explanation] . . . .”).


 Ironically, the principal authority cited by the majority clearly supports the trial court’s award of interest to Lex. In Bronson v. Leibold, 87 Conn. 293, 300-301, 87 A. 979 (1913), the court stated the unremarkable proposition that, if a mortgagor had not earned interest upon a tender, then he would not have been liable to his mortgagee for this interest. Because the threshold premise of this conditional proposition was untrue on the facts of Bronson, the court upheld the award of interest to the mortgagee. More fully, the court in Bronson explained that, “[a]s a general rule a tender by a mortgagor to his mortgagee after forfeiture will stop interest, though the mortgagee refuses to receive the tender. But the mortgagor must pay the money into court or keep the tender good. Hunt on Tender (1903 Ed.) §§ 346, 347; Thayer v. Meeker, 86 Ill. 470, 474 [1877]. If he holds the money tendered in hand, it is inequitable to compel him to lose the interest upon this, and thereafter, when his creditor is by the decree forced to accept it, be compelled to pay interest upon the tender. In this case the finding is that the defendant has been ready and willing to pay the amount of the tender, but the subordinate facts . . . indicate that the defendant has not had the money in hand, nor lost the interest upon the amount tendered. The trial court no doubt concluded that it would be inequitable to permit the defendant to retain possession, lose no interest on the tender, and force the plaintiff to lose possession and interest. We cannot say that it was inequitable under the situation presented in this case to add interest upon the amount of the tender.” Bronson v. Liebold, supra, 300-301. Because the pertinent facts of the present case are indistinguishable from the facts of Bronson, “[w]e cannot say that it was inequitable ... to add interest upon the amount of the tender.” Id., 301.